Case 1:12-cv-00476-MAC-ZJH Document 98 Filed 03/25/20 Page 1 of 8 PageID #: 1145



                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         BEAUMONT DIVISION

  UNITED STATES OF AMERICA,
             Plaintiff,
  vs.
                                                                                   NO.1:12-CV-00476-MAC
  EFIGENIO A. CONTRERAS,
             Defendant.


          AMENDED REPORT AND RECOMMENDATION GRANTING IN PART
        PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT AGAINST EFIGENIO
                                CONTRERAS
         This case is assigned to the Honorable Marcia A. Crone, United States District Judge, and

  is referred the undersigned United States Magistrate Judge for pretrial management. Doc. No. 72.

  Pending before the court is Plaintiff United States of America’s (“United States”) “Motion for

  Summary Judgment” against Defendants Efigenio A. Contreras (“Mr. Contreras”) and Laura

  Denise Contreras (“Ms. Contreras”). Doc. No. 79. The United States and Ms. Contreras reached

  an agreed judgment and Ms. Contreras is no longer a party to this case. Doc. No. 93. Mr. Contreras

  has not filed a response to the motion for summary judgment. Because the United States has met

  its summary judgment burden and Mr. Contreras failed to respond and meet his burden, the

  undersigned recommends granting in part the United States’ “Motion for Summary Judgment.”

  Doc. No. 79.

  I. Background

         On October 2, 2012, the United States filed its original complaint against Efigenio A.

  Contreras (“Mr. Contreras”) and Laura Denise Contreras (“Ms. Contreras”). Doc. No. 1.1 The


         1
             The parties are sometimes referred to jointly as “the Contrerases.”
Case 1:12-cv-00476-MAC-ZJH Document 98 Filed 03/25/20 Page 2 of 8 PageID #: 1146



  United States amended its original complaint twice—on December 2, 2013 (Doc. No. 26) and

  October 1, 2014 (Doc. No. 36). In its final amended complaint, the United States seeks to reduce

  to judgment defendants’ federal income tax liabilities between 2006 and 2012, then totaling

  $366,422.31. Doc. No. 36. The United States also seeks a judicial foreclosure and sale of

  defendants’ real property within the district. Id.

         On November 25, 2014, United States District Judge Ron Clark ordered a stay in the case

  pending the Tax Court’s decision. Doc. No. 41. On May 10, 2019, the United States filed a status

  report informing the court of the Tax Court’s decision. Doc. No. 71. The Tax Court entered its

  decision in favor of Ms. Contreras based on her innocent spouse claim. Id. at Ex. 1. However, the

  Tax Court did not decide Mr. Contreras’ federal income tax liabilities or whether the United States

  could foreclose its tax liens against the defendants’ real property. Id. Because Ms. Contreras

  asserts an interest in the contested real property, she remained a defendant in this case. Id. Judge

  Clark referred the case to the undersigned (Doc. No. 72), who then lifted the stay (Doc. No. 73).

         On August 5, 2019, the United States filed a “Motion for Summary Judgment” against both

  Mr. and Ms. Contreras. Doc. No. 79. In its “Motion for Summary Judgment,” the United States

  asks for a personal judgment against Efigenio Contreras for his unpaid federal income taxes from

  2006 through 2012 in the amount of $453,491.34. Doc. No. 79, p. 14. The United States provided

  certificates of assessments and payments for the years 2006 through 2012. Doc. No. 80, Ex. 1-8.

  The Contrerases filed tax returns or amended tax returns each year between 2006 and 2012.

  Although the Contrerases reported an income tax liability each year, they failed to pay any taxes

  to the Internal Revenue Service (“IRS”). Doc. No. 79, p. 6-7. See also Doc. No. 80, Ex. 1-8. The

  Contrerases’ tax assessments are shown in the following chart:




                                                       2
Case 1:12-cv-00476-MAC-ZJH Document 98 Filed 03/25/20 Page 3 of 8 PageID #: 1147




                                                    As of 07/15/2019
                             Assessed               Total
    Form        Year
                             Tax/Penalty            Failure to         Total Interest       Balance Due
                                                    Pay Penalty
    1040        2006         46,584.55              9,157.74           33,155.59            88,897.88
    1040        2007         52,667.83              10,409.50          30,804.76            93,882.09
    1040        2008         30,954.42              8,138.25           17,980.23            57,072.90
    1040        2009         52,486.55              9,648.75           21,727.12            83,862.42
    1040        2010         31,389.62              6,287.00           11,987.39            49,664.01
    1040        2011         39,002.86              7,828.75           12,725.35            59,556.96
    1040        2012         13,537.00              3,297.75           3,720.33             20,555.08
    Total                    266,622.83             54,767.74          132,100.77           $453,491.34
   2



            On February 24, 2020, the United States and Ms. Contreras informed the court that they

  reached a settlement and the United States dismissed its case against Ms. Contreras. Doc No. 93.

  According to the terms of the agreed judgment, Ms. Contreras satisfied all tax liabilities for 2008

  and is no longer personally liable to the United States for tax years 2006-2009. Id. Pursuant to

  the Agreed Judgment between the United States and Ms. Contreras, all taxes, penalties, and interest

  for the year of 2008 has been satisfied by Ms. Contreras. Doc. No. 93. Therefore, the United

  States asks for a personal judgment against Mr. Contreras for unpaid taxes, penalties, and interest

  for the years 2006-2007 and 2009-2012, totaling $396,418.44.

            Furthermore, the federal tax liens against Mr. Contreras in Liberty County, Texas no longer

  encumber Lot 12 and 13, Block 1 of Walnut Creek Subdivision pursuant to the terms of the Agreed

  Judgment. See Doc. No. 93, p. 2. The United States’ “Motion for Summary Judgment” (Doc. No.




            2
             This table was originally provided by the United States in its “Motion for Summary Judgment” (Doc. No.
  79, p. 8) and, after ensuring its accuracy, is reproduced here by the undersigned. The tax liabilities for 2008 have
  been struck as this debt has been satisfied by Ms. Contreras. See Doc. No. 93.

                                                           3
Case 1:12-cv-00476-MAC-ZJH Document 98 Filed 03/25/20 Page 4 of 8 PageID #: 1148



  79) against Mr. Contreras is still pending. Mr. Contreras has not filed a response to the motion for

  summary judgment and the time for doing so has passed.3

  II. Summary Judgment Standard

          Summary judgment shall be rendered when the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law. FED. R.

  CIV. P. 56(a); United States ex rel. Jamison v. McKesson Corp., 649 F.3d 322, 326 (5th Cir. 2011).

  A dispute is genuine if the evidence is sufficient for a reasonable jury to return a verdict for the

  nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material

  when it is relevant or necessary to the ultimate outcome of the case. Id.

          The movant has the burden to identify “each claim or defense—or the part of each claim

  or defense—on which summary judgment is sought.” FED. R. CIV. P. 56(a). “If the dispositive

  issue is one on which the nonmoving party will bear the burden of proof at trial, the moving party

  may satisfy its burden by merely pointing out that the evidence in the record contains insufficient

  proof concerning an essential element of the nonmoving party’s claim.” Norwegian Bulk Transp.

  A/S v. Int’l Marine Terminals P’Ship, 520 F.3d 409, 412 (5th Cir. 2008) (citing Celotex Corp. v.

  Catrett, 477 U.S. 317, 325 (1986)). The movant must support its assertion by “citing to particular

  parts or materials in the record, . . . showing that the materials cited do not establish the . . . presence

  of a genuine dispute, or [showing] that the adverse party cannot produce admissible evidence to

  support the fact.” FED. R. CIV. P. 56(c)(1). Summary judgment must be denied when the movant




          3
            Although Ms. Contreras was previously a party to this case, she did not respond on behalf of Mr.
  Contreras and voiced no objections regarding his liability.

                                                           4
Case 1:12-cv-00476-MAC-ZJH Document 98 Filed 03/25/20 Page 5 of 8 PageID #: 1149



  fails to meet its initial burden, regardless of the nonmovant’s response. Little v. Liquid Air Corp.,

  37 F.3d 1069, 1075 (5th Cir. 1994).

         If the movant satisfies its burden, the burden then shifts to the nonmoving party to show

  that specific facts exist over which there is a genuine dispute. Id. (citing Celotex, 477 U.S. at 325).

  Like the movant, the nonmovant must satisfy its burden through specific citations to the summary

  judgment evidence. See FED. R. CIV. P. 56(c)(1); Smith v. United States, 391 F.3d 621, 625 (5th

  Cir. 2004). “If somewhere in the record there is evidence that might show a dispute of material

  fact, the district court needs to be pointed to that evidence as opposed to having to engage in an

  extensive search.” Hernandez v. Yellow Transp., Inc., 670 F.3d 644, 651 (5th Cir. 2012).

  “Conclusory allegations, speculation, and unsubstantiated assertions are inadequate to satisfy the

  nonmovant’s burden …” Ramsey v. Henderson, 286 F.3d 264, 269 (5th Cir. 2002) (quoting

  Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1429 (5th Cir. 1996)) (internal quotations

  omitted).

         In considering the summary judgment evidence, “the court must draw all reasonable

  inferences in favor of the nonmoving party, and it may not make credibility determinations or

  weigh the evidence.” Reeves v. Sanderson Plumbing Prods., 530 U.S. 133, 150 (2000). Summary

  judgment is proper only if the record, viewed in the light most favorable to the nonmovant, could

  not lead a rational trier of fact to find for the nonmovant. Kunin v. Feofanov, 69 F.3d 59, 61 (5th

  Cir. 1995). Conversely, if the fact finder could reasonably find in favor of the nonmovant,

  summary judgment is improper. Id. “Finally, even if the standards of Rule 56 are met, a court has

  discretion to deny a motion for summary judgment if it believes that ‘a better course would be to

  proceed to a full trial.’” Id. at 62 (quoting Anderson, 477 U.S. at 255-56).




                                                    5
Case 1:12-cv-00476-MAC-ZJH Document 98 Filed 03/25/20 Page 6 of 8 PageID #: 1150



         Pursuant to the Local Rules, if a party opposes a motion, the party is required to file a

  response, brief, and supporting documents within fourteen days after service of the motion. LOC.

  R. 7(d)-(e). If the nonmoving party fails to oppose a motion in the manner set forth in the local

  rules, the court may and should assume that the party has no opposition. Guilbeaux v. 3927

  Foundation, Inc., 177 F.R.D. 387, 389 (E.D. Tex. 1998) (Schell, C.J.). However, the court may

  not grant summary judgment for the sole reason that the party against whom it is directed fails to

  file an appropriate opposition. John v. State of Louisiana (Bd. of Tr. for State Coll. and Univ.),

  757 F.2d 698, 708 (5th Cir. 1985); see also Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275,

  282 (5th Cir. 2001). Rather, the court may grant summary judgment only if the motion itself

  demonstrates both the absence of genuine disputes of material fact and that the movant is entitled

  to judgment as a matter of law. Id.; FED. R. CIV. P. 56(a).

  III. Analysis

         As the movant, the United States bears the summary judgment burden and must

  demonstrate that there is no genuine dispute of material fact and that it is entitled to a personal

  judgment against Mr. Contreras as a matter of law. FED. R. CIV. P. 56(a). See also United States ex

  rel. Jamison v. McKesson Corp., 649 F.3d 322, 326 (5th Cir. 2011). As discussed, the United

  States established Mr. Contreras’ income tax liability from 2006-2007 and 2009-2012 through the

  certificates of assessments and payments. Doc. No. 80, Ex. 1-8. Mr. Contreras violated 26 U.S.C.

  § 1 by failing to pay his federal income taxes during those years. 26 U.S.C. § 1. Title 26 U.S.C. §

  6321 provides the remedy for unpaid federal taxes and states that:

         If any person liable to pay any tax neglects or refuses to pay the same after demand,
         the amount (including any interest, additional amount, addition to tax, or assessable
         penalty, together with any costs that may accrue in addition thereto) shall be a lien
         in favor of the United States upon all property and rights to property, whether real
         or personal, belonging to such person.

                                                   6
Case 1:12-cv-00476-MAC-ZJH Document 98 Filed 03/25/20 Page 7 of 8 PageID #: 1151




         Because Mr. Contreras failed to pay his federal taxes after demand, he is liable for the

  unpaid federal taxes. Therefore, a lien attaches to all of his property and rights to property, with

  the exception of any interest in Lot 12 and 13, Block 1 of Walnut Creek Subdivision. 26 U.S.C. §

  6321. See Doc. No. 93, p. 2. The United States properly filed notices of the federal tax liens against

  Mr. Contreras in Liberty County, Texas, on June 6, 2011, September 30, 2013, October 28, 2013,

  November 5, 2013, and April 22, 2019. Doc. No. 80, Ex. 9. Therefore, the United States has met

  its burden for a personal judgment against Mr. Contreras by establishing his unpaid federal income

  taxes for 2006-2007 and 2009-2012.

         Because the United States has met its summary judgment burden, the burden now shifts to

  Mr. Contreras, as the nonmoving party, to show a specific factual dispute. Celotex Corp. v. Catrett,

  477 U.S. 317, 325 (1986). However, Mr. Contreras failed to respond to the United States’ motion

  for summary judgment and the time for doing so has passed. As discussed, the United States’

  motion for summary judgment should be granted because it has met its burden. Without a response

  from Mr. Contreras, he fails to show a specific factual dispute. Celotex Corp. v. Catrett, 477 U.S.

  317, 325 (1986). Because the United States has met its summary judgment burden and Mr.

  Contreras has failed to meet his, the United States’ motion for summary judgment (Doc. No. 79)

  should be granted in part against Mr. Contreras, and a personal judgment should be entered against

  Mr. Contreras.

  IV. Recommendation

         Because the United States has met its summary judgment burden and Mr. Contreras has

  failed to establish a genuine dispute of fact, the undersigned recommends that the court grant in

  part the United States’ “Motion for Summary Judgment” (Doc. No. 79) against Mr. Contreras.

                                                    7
Case 1:12-cv-00476-MAC-ZJH Document 98 Filed 03/25/20 Page 8 of 8 PageID #: 1152



  V. Recommendations
         Pursuant to 28 U.S.C. § 636(b)(1)(c) (Supp. IV 2011), each party to this action has the right

  to file objections to this report and recommendation. Objections to this report must (1) be in writing

  and (2) specifically identify those findings or recommendations to which the party objects. See 28

  U.S.C. § 636(b)(1)(c); Fed. R. Civ. P. 72(b)(2). Furthermore, any objections must be served and

  filed within seven (7) days after being served with a copy of this report. A party who objects

  to this report is entitled to a de novo determination by the United States District Judge of those

  proposed findings and recommendations to which a specific objection is timely made. See 28

  U.S.C. § 636(b)(1)(c); FED. R. CIV. P. 72(b)(3).

         A party’s failure to file specific, written objections to the proposed findings of fact and

  conclusions of law contained in this report, within seven (7) days of being served with a copy of

  this report, bars that party from: (1) entitlement to de novo review by the United States District

  Judge of the findings of fact and conclusions of law, see Rodriguez v. Bowen, 857 F.2d 275, 276-

  77 (5th Cir. 1988), and (2) appellate review, except on grounds of plain error, of any such findings

  of fact and conclusions of law accepted by the United States District Judge, see Douglass v. United

  Services Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996).


          SIGNED this 25th day of March, 2020.




                                                         _________________________
                                                         Zack Hawthorn
                                                         United States Magistrate Judge




                                                     8
